Matter of Pablo B. (2017 NY Slip Op 00009)





Matter of Pablo B.


2017 NY Slip Op 00009


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Friedman, J.P., Sweeny, Richter, Manzanet-Daniels, Kapnick, JJ.


2598

[*1]In re Pablo B., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 9, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of sexual abuse in the first degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the court's determinations concerning credibility.
The court properly permitted the seven-year-old complainant to give sworn testimony because her voir dire responses "established that she sufficiently understood the difference between truth and falsity, the significance of an oath, and the wrongfulness and consequences of lying" (Matter of Dominick S.,
91 AD3d 576 [1st Dept 2012]; see also People v Cordero, 257 AD2d 372 [1st Dept 1999], lv denied 93 NY2d 968 [1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK